DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
4.	Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Lai et al. (US 2021/0241156) discloses [0008] the present application includes systems, methods and devices implementing importance sampling for generating Monte Carlo estimations, wherein samples are drawn from an importance distribution, which overweighs an important region of the target distribution, to construct a Monte Carlo estimate.  Continuing the example, the importance distribution may seek to estimate the risk associated with the robot failing relatively early in its lifecycle, as there may not be replacement parts available, or work around may not have been well explored early in the lifecycle.  A technical further challenge arises when the target distribution has certain characteristics, such as a heavier tailed distribution.  [0010] Approaches to importance 
The closest prior art, Chen et al. (US 2021/0110089) discloses in paragraph [0096], learning models from simulations of data leverage an understanding of the physical world, potentially helping to solve related problems.  In an embodiment, Approximate Bayesian Computation ("ABC") is used to tackle this type of problem.  In an embodiment, Rejection ABC is a method where parameter settings are accepted/rejected if they are within a certain specified range.  In an embodiment, the set of accepted parameters approximates the posterior for the real parameters.  In an embodiment, the Bayesian inferencing techniques described herein use Markov Chain Monte Carlo ABC ("MCMCABC") to perturb accepted parameters rather than independently proposing new parameters.  In an embodiment, the Bayesian inferencing techniques described herein use Sequential Monte Carlo ABC ("SMC-ABC") to leverage sequential importance sampling to simulate slowly changing distributions where the successive distribution is an approximation of the true parameter posterior.  In an embodiment, the Bayesian inferencing techniques described herein use an E-free approach for likelihood-free inference, where a Mixture of Density Random Fourier Network estimates the parameters of the true posterior through a Gaussian mixture.
	The closest prior art, Wrenninge et al. (US 2019/0156151) discloses in paragraph [0063], The sample paths can be generated according to sampling of an LDS, a random sequence, or any other suitable sampling technique.  At each interaction between the sample paths and objects in the scene, light virtually scattered by the emitting objects are sampled and their contributions summed up.  This technique can provide accurate simulation of sensor characteristics and the color filter array (CFA), the effect of the optical system (point spread function/PSF, distortion, etc.), complex geometries and scattering at surface and in participating media.  This technique can also be parallelized and scaled efficiently, and enhanced through Monte Carlo importance-sampling 
	The closest prior art, Zhiyuan Huang, “ A Versatile Approach to Evaluating and Testing Automated Vehicles based on Kernel Methods” (hereafter Huang) discloses collected from crashes or dangerous scenarios, such as the CSD and GIDAS crash databases [7]. However, the information logged in these databases is limited so that it is difficult to reconstruct and analyze the dangerous scenarios. The scheme merges supervised learning methods with rare event simulation and utilizes the properties of Gaussian distribution in IS theory. The proposed approach provides an alternative method for constructing accelerated distribution for AV test scenarios under Gaussian Mixture Models (GMM). II. Review of accelerated evaluation, C. Importance sampling is disclosed in which The IS technique is derived from a change of sampling distribution as the following [21].
The closest prior arts, as a whole, do not explicitly disclose the method as claimed specifically, “A method for constructing autonomous driving test scenes based on primitive scenes, comprising: S l: extracting primitive scenes from real traffic scenes to establish a primitive scene description model, and estimating the distribution of description variables of the primitive scenes in the primitive scene description model using Gaussian Mixture Model; S2: selecting values of the description variables from distribution intervals of the description variables of the primitive scenes according to the primitive scene description model, and randomly sampling the description variables based on the distribution of the description variables to generate a test primitive scene by adopting an importance sampling based Monte Carlo method; and S3: determining parameters of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/8/2021